Citation Nr: 0017336	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-20 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for a claimed seizure 
disorder.  

3.  Entitlement to service connection for a claimed 
psychiatric disorder manifested by anxiety and depression.  

4.  Entitlement to service connection for claimed 
hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  



FINDINGS OF FACT

1.  The veteran is currently not shown to have impaired 
hearing which is considered to be a disability for VA 
compensation purposes.  

2.  The veteran is shown to have a seizure disorder that 
likely had its onset during his period of military service.  

3.  The veteran's claim of service connection for a 
psychiatric disorder is plausible and capable of 
substantiation.  



CONCLUSIONS OF LAW

1.  The claim of service connection for bilateral hearing 
loss must be denied by operation of law.  38 U.S.C.A. §§ 
1131, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.385 (1999).  

2.  The veteran's seizure disorder is due to disease or 
injury which was incurred in service.  38 U.S.C.A. §§ 1131, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).  

3.  A well-grounded claim of service connection for a 
psychiatric disorder has been presented.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If the disorder is a chronic disease, 
service connection may be granted if manifest to a degree of 
10 percent within the presumptive period; the presumptive 
period for psychoses and seizure disorders is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 1991 & Supp. 2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.306(a) (1999).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  



I.  Hearing loss

The Board notes that a determination as to whether the 
veteran has submitted a well-grounded claim with regard to 
the issue of service connection for bilateral hearing loss 
need not be addressed.  The concept of a well-grounded claim 
applies to the character of the evidence presented by a 
claimant.  For purposes of this decision, there is no dispute 
as to the evidence, but only to the law and its meaning; the 
concept of well grounded is not applicable.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

In this case, the veteran's claims folder is completely 
devoid of evidence of a hearing loss disability for VA 
purposes.  Where the law, and not the evidence is 
dispositive, a claim should be denied because of the absence 
of legal merit or the lack of entitlement under the law.  See 
Sabonis, supra.  

Consequently, the claim of service connection for bilateral 
hearing loss must be denied by operation of law.  


II.  Seizure disorder

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  

The Board is satisfied that all available relevant evidence 
has been obtained regarding the claim, and that no further 
assistance to the appellant is required to comply with 
38 U.S.C.A. § 5107(a).  

A careful review of the veteran's service medical records 
shows that, in June 1980, the veteran was treated for what 
was ultimately diagnosed as an anxiety attack.  According to 
the progress note, the veteran had been told by a flight 
attendant that he had suffered a seizure on board the plane.  
His symptoms prior to the episode included nausea, vomiting 
and weakness.  In addition, he was noted to have been 
hyperventilating.  

In July 1980, during service, while being treated for a small 
cut on the left hand, the veteran suddenly started 
complaining of an upset stomach and dizziness and appeared to 
begin to faint.  Although he was initially diagnosed as 
having a probable seizure disorder, further evaluation 
resulted in a diagnosis of probable true faint.  

Private treatment records obtained in support of the 
veteran's claim also include references to treatment for 
"passing out" episodes.  In November 1985, after one of 
such episodes, the veteran was diagnosed as having a seizure 
disorder, complex, partial type.  A medical statement dated 
in July 1998 also noted a diagnosis of partial complex 
seizures of mesiotemporal origin.  

The veteran was ultimately afforded a VA examination in 
October 1998.  Following a review of the claims folder and 
examination of the veteran, the examining physician expressed 
agreement with the diagnosis that the "spells" suffered by 
the veteran represented a probable seizure disorder.  He 
explained that the description of the veteran being brought 
to the emergency room poorly reactive and with dilated pupils 
was inconsistent with panic attacks being the origin of these 
spells.  He further noted that, while electroencephalogram 
studies had been normal, 20 to 30 percent of patients with 
complex partial seizures had normal interictal 
electroencephalograms.  Thus, a normal reading did not rule 
out a diagnosis of seizure disorder.  Finally, as the veteran 
had given no history of spells prior to service and no 
history of head injury prior to or during service, it was his 
opinion that the veteran's seizure disorder was related to 
service.  

Based on a review of the evidence as a whole, the Board finds 
that the preponderance of the evidence supports the veteran's 
claim of service connection for a seizure disorder.  Of 
particular significance is the opinion from the VA examiner, 
who, after review of the claims folder and examination of the 
veteran, carefully reasoned that the veteran's seizure 
disorder was, in fact, related to his military service.  

Thus, the Board finds that service connection for a seizure 
disorder is warranted.  


III.  Psychiatric disorder

A careful review of the service medical records shows that, 
at the time of enlistment, the veteran was not reported to 
have any sort of psychiatric condition; however, a report of 
medical examination/treatment dated in February 1978 and 
completed by the veteran's private treating physician, Nathan 
O. Thomas, M.D., in furtherance of a work up to determine 
whether the veteran had hypertension that would disqualify 
him from military service, included a notation to the effect 
that the veteran was suffering from a vasomotor problem 
secondary to a mild anxiety condition.  

Further review of the service medical records shows that, in 
October 1979, the veteran was treated for chronic anxiety and 
hypertension.  At the time, it was noted that it might become 
necessary to prescribe medication in the future for treatment 
of the anxiety which was characterized as moderate to severe.  
As noted, the veteran was subsequently treated for an anxiety 
attack in June 1980.  The veteran waived his right to undergo 
a separation physical; however, a review of his records was 
performed in December 1980 prior to his separation.  In the 
progress note documenting this review, it was acknowledged 
that there were several entries of anxiety attacks, most 
recently in June 1980 while the veteran was having a 
laceration stitched.  In a report of medical examination 
performed for continuation in Reserve service dated in 
January 1982, it was indicated that the veteran had a mild 
nerve problem which was well controlled.  

The veteran was afforded a VA examination for mental 
disorders in December 1996.  At that time, the veteran 
reported that he had had problems with anxiety attacks since 
he was a young child.  The attacks were usually manifested by 
hand tremors, palpitations and an overwhelming feeling of 
fear and sweaty hands.  According to the veteran, these 
attacks showed up in a more obvious form in terms of 
frequency and intensity when he was in Basic Training.  As a 
result, he requested to be relieved of military service, but 
he was merely ignored and dismissed.  He continued to 
experience problems with anxiety attacks throughout his 
military service, but never sought any formal psychiatric 
treatment.  He further reported using alcohol as a means of 
sedation and prevention of anxiety attacks.  

The overall clinical impression, based on a review of the 
available medical records, as well as the currently conducted 
clinical examination, was that the veteran was suffering from 
the following disorders:  generalized anxiety disorder, 
chronic, severe, currently in good remission; major 
depressive disorder, chronic, severe, secondary to 
generalized anxiety disorder, and currently in good 
remission; and alcohol abuse and dependence, marked, remote, 
currently in full remission.  

Although a review of the veteran's service medical records 
shows that, at the time of initial enlistment into service, 
the veteran was not noted to have a pre-existing psychiatric 
condition, other medical records, including the report from 
Dr. Thomas, indicate that this was unequivocally the case.  
In addition, post-service treatment records and the VA 
examination also related a history of generalized anxiety 
disorder as a child.  Hence, the Board finds that the veteran 
suffered from a psychiatric disorder prior to his entry into 
service.  

However, there is evidence suggesting that the veteran's pre-
existing psychiatric condition underwent an increase in 
severity in service.  It is not clear from the record whether 
the increase in disability was beyond the natural progress of 
the disease and, if so, whether any current disability is 
related to the increased symptomatology in service.  

The Board finds that the veteran's claim of service 
connection for a psychiatric condition is plausible and 
capable of substantiation and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  

In light of the above evidence, the Board finds that the 
veteran should be afforded a VA examination in order to 
determine whether his pre-existing psychiatric condition 
increased in severity beyond the natural progress during 
service and, if so, whether he has current disability related 
to the increased symptomatology experienced in service.  



ORDER

The claim of service connection for bilateral hearing loss is 
denied.  

Service connection for a seizure disorder is granted.  

As a well-grounded claim of service connection for a 
psychiatric disorder has been submitted, the appeal to this 
extent is allowed subject to the discussion hereinbelow.  



REMAND

As noted above, when a veteran submits a well-grounded claim, 
VA must assist him in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  In light of the above, the 
veteran should be afforded a VA examination in order to 
determine whether his pre-existing psychiatric condition 
increased in severity beyond the natural progress of the 
disease during service and, if so, whether there is any 
current disability related to such increase in disability in 
service.  In addition, all pertinent treatment records should 
be obtained for review.  

Finally, in light of evidence within the claims folder 
linking the veteran's hypertensive condition to his 
psychiatric disorder, the Board finds that the issue of 
service connection for hypertension is inextricably 
intertwined with the claim of service connection for a 
psychiatric disorder.  See Henderson v. West, 12 Vet. App. 11 
(1998) (where a decision on one issue would have a 
significant impact upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of judicial resources, the two claims 
are inextricably intertwined).  

Thus, it would be inappropriate for the Board to proceed with 
adjudication of this issue without an initial determination 
by the RO as to whether the veteran is entitled to service 
connection for a psychiatric disorder.  

In light of the foregoing, the Board is REMANDING these 
matters for the following actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his psychiatric condition since service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The RO should schedule the veteran 
for a VA examination in order to 
determine the nature and likely etiology 
of the claimed psychiatric condition.  
The claims folder must be made available 
to and reviewed by the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
Based on his/her review of the case, the 
examiner should provide an opinion as to 
the likelihood that the veteran's pre-
existing anxiety disorder underwent an 
increase in severity beyond natural 
progress during his period of military 
service.  If so, then the examiner should 
also provide an opinion as to the medical 
probability that the veteran suffers from 
current disability due to the disease 
process which was aggravated by service.  
A complete rationale for each opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

3.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should again review 
the veteran's claims of service 
connection a psychiatric condition and 
hypertension.  All indicated development 
should be undertaken in this regard.  If 
any benefit sought on appeal remains 
denied, the veteran should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,  directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



